                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                          Case No. 2:20-cr-117-SPC-NPM

LINDA JODEAN BECRAFT
________________________________

             ORDER TO DEPOSIT FUNDS AND DISBURSE

      Before this Court is the United States’ Unopposed Motion for an Order

to Deposit Funds and Disburse. (Doc. 47).

      Being fully advised in the premises, the Court finds that to best serve

the purpose of Linda Jodean Becraft’s anticipated restitution, the Clerk of

Court shall accept her prejudgment payments. The unopposed motion is

GRANTED.

      It is further ordered that, pursuant to 28 U.S.C. § 2042, upon entry of a

criminal judgment, the Clerk of the Court shall withdraw and apply the

deposited funds to the defendant’s restitution.      Upon satisfaction of the

defendant’s restitution, any surplus funds, including accrued interest, shall be

applied to the defendant’s other criminal monetary penalties, including special

assessment and fines, imposed against the defendant as provided by law and

in accordance with the Clerk’s standard operating procedures, or to any

outstanding forfeiture orders. If the prejudgment payments accrue interest in
an amount that exceeds the total due on the defendant’s restitution, other

criminal monetary penalties, and any forfeiture order, the surplus accrued

interest shall be remitted to the Crime Victims Fund.

     DONE AND ORDERED in Fort Myers, Florida, on June 23, 2021.




Copies: All Parties of Record




                                      2
